If, upon the showing of diligence now made, appellant's single bill of exception be considered; and if it be conceded that in 1927 when this indictment was returned, there was a direction in a Federal procedure statute to the effect that in cases where search warrants were issued for searches by Federal officers the warrant should contain certain things not in the warrant in the instant case, and not commanded to be in such warrants by the laws of this State, — it would still be true that we are not bound by rules applicable in matters of procedure in Federal cases, and it would also be true that prior to the time of this trial Art 727a, C. C. P. was amended so as to no longer require rejection of evidence obtained in violation of laws of the United States. There is no claim that the evidence was obtained in violation of any law of this State. That such amending law relating solely to a question of procedure is not retroactive see Mrous v. State, 31 Tex. Crim. 597; James v. State, 72 Tex.Crim. Rep.; Odenthal v. State, 106 Tex.Crim. Rep..
The appellant's motion for rehearing will be overruled.
Overruled.